Case: 20-40201     Document: 00515616283         Page: 1     Date Filed: 10/26/2020




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 October 26, 2020
                                  No. 20-40201
                                                                  Lyle W. Cayce
                                Summary Calendar                       Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Carl Swanger,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 5:19-CR-423-1


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Carl Swanger was convicted by a jury of one count of conspiracy to
   transport an undocumented alien within the United States and two counts of
   transporting an undocumented alien within the United States, 8 U.S.C.
   § 1324(a)(1)(A)(ii), (v)(I). The district court sentenced him to concurrent


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40201       Document: 00515616283             Page: 2      Date Filed: 10/26/2020




                                        No. 20-40201


   terms of 48 months in prison and three years of supervised release. He now
   appeals on grounds that the district court abused its discretion by allowing
   the jury to hear evidence of his prior conviction of conspiracy to manufacture
   methamphetamine.
           Prior to Swanger testifying, his counsel argued that the Government
   should not be allowed to impeach him with his prior conviction because its
   prejudicial effect would outweigh its probative value in violation of Federal
   Rule of Evidence 609(a)(1)(B). The Government disagreed, and the district
   court held that the probative value of the prior conviction had general
   impeachment value as to Swanger’s credibility and would outweigh any
   prejudicial effect because the substance of the crime would not be discussed
   and it would instruct the jury that the prior conviction should be considered
   for its limited impeachment value and nothing more. 1
           A district court’s ruling on an evidentiary matter is reviewed for abuse
   of discretion. See United States v. Privett, 68 F.3d 101, 105 (5th Cir. 1995).
   Here, the district court did not abuse its discretion because Swanger’s prior
   conviction is not similar to his current one, the resolution of this matter
   largely turned on Swanger’s credibility because his testimony contradicted
   the testimony of the Government’s witnesses, and the district court
   instructed the jury that Swanger’s prior conviction was non-dispositive
   evidence of his credibility and nothing else. See United States v. Breckenridge,
   782 F.2d 1317, 1323 (5th Cir. 1986); United States v. Barnes, 622 F.2d 107, 109
   (5th Cir. 1980); United States v. Turner, 960 F.2d 461, 465 (5th Cir. 1992).
   Therefore, the district court’s judgment is AFFIRMED.



           1
               Although the district court initially limited the impeachment evidence to
   Swanger’s status as a convicted felon, Swanger’s counsel, then the Government, asked him
   details of the prior conviction.




                                              2